Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The reply filed on 11/5/2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s):
 	The added limitation of “an exit point located by the lower step; and a drainage capturing device in communication with the exit point, wherein excess water provided to any of the step planters will flow downward within the integrated opening, wherein any excess water reaching the lower step will flow through the exit point to the drainage capturing device” were not described nor shown for the elected species E, fig. 6A. The exit point and the drainage capturing device (labeled as ref. 510) was described in para. 024 and shown in figs. 5A-C, which is not for the elected fig. 6A. 
In addition, the description for fig. 6A in para. 028 did not state that the drainage capturing device of fig. 5A-C can be used in fig. 6A. Instead, para. 028 clearly stated that only “The stair gardens illustrated in Figs. 6A-C are similar to those illustrated in Figs. 1A-D so similar items are identified with same numbers, but not all items are identified for ease of illustration.” No reference in this paragraph or any other paragraphs that discuss fig. 6A state that the drainage capturing device in fig. 5A-C can be used together. Thus, the claims as amended do not read on species E, fig. 6A, as elected. 
See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Son T Nguyen/Primary Examiner, Art Unit 3643